Citation Nr: 0202789	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  96-09 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel









INTRODUCTION

The veteran served on active duty from November 1976 to April 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1995 RO rating decision that denied 
service connection for a low back disability.  In September 
1997, the Board remanded the claim for additional evidentiary 
development, which has since been accomplished.  The veteran 
requested hearings before an RO hearing officer as well as a 
Travel Board hearing, but he failed to report for the 
scheduled hearings.

In the September 1997 remand, the Board also referred to the 
RO claims for increased ratings for service-connected 
prostatitis and for a service-connected left knee disorder, 
since the veteran had filed a notice of disagreement 
regarding those issues.  In November 2001, the RO issued a 
statement of the case on those issues, but the veteran has 
not responded with a substantive appeal.  Therefore, those 
issues are not on appeal.  38 U.S.C.A. § 7105 (West 1991). 


FINDINGS OF FACT

1.  Low back problems in service were acute and transitory 
and resolved without residual disability.  

2.  The veteran's current low back disorder, including 
herniated discs of the lumbosacral spine that have required 
surgery, began many years after service and were not caused 
by any incident of service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the Army from November 
1976 to April 1978.  

His service medical records include a February 1977 
assessment of chondromalacia of the left knee and low back 
pain.  In March 1977, when he reported knee symptoms, he also 
reported no back pain.  In April 1977, he complained of lower 
back pain after urination and lifting, and the diagnosis was 
possible bladder infection.  Further examination showed 
prostatitis.  Later that month, he again complained of lower 
back pain radiating all around that was especially painful 
after heavy physical activity and that had existed for three 
months; he also had trouble urinating, and the impression was 
epididymitis or mild prostate inflammation.  May 1977 
complaints of back pain on sitting or bending resulted in an 
assessment of kidney infection; it was noted that there was 
no slipped disc.  In May 1977, he reported low back pain of 
recent onset after being hit in the back by someone's elbow 
while playing basketball.  The impression was muscle strain, 
and he was treated with medications and heat compresses.  In 
June 1977, he complained of pain in the left lower back to 
the left front in connection with an assessment of urinary 
problems.  In mid-August 1977, he complained of low back pain 
and pains that moved to each side of his back; the assessment 
was urinary tract infection or back strain.  He reported low 
back pain with walking, bending, and lifting, and he 
indicated that the pain had begun after he had started taking 
medication for urinary problems.  At that time, a provisional 
diagnosis was lumbosacral strain versus manipulative 
behavior.  Later that month, he continued to complain of low 
back pain on movement and prolonged sitting; the assessment 
was chronic lumbosacral strain.  August 1977 X-rays of the 
lumbosacral spine were within normal limits.  He complained 
of chronic low back pain into October 1977, with an 
assessment of chronic postural low back pain.  A late October 
1977 assessment was given of lumbosacral strain/sprain; 
examination at that time was normal except for a complaint of 
low back pain on forward bending.  

Service medical records show the veteran underwent a medical 
board evaluation in December 1977, and it was recommended 
that he be separated from active service because of 
congestive prostatitis with chronic urethritis and 
chondromalacia of the left knee.  A December 1977 physical 
examination for the medical board noted the prostatitis and 
left knee problems, and it indicated that the spine was 
normal.  A physical evaluation board in March 1978 found that 
the veteran had physically unfit for service due to 
congestive prostatitis, and it was recommended that he be 
discharged from service for this genitourinary problem.  He 
was so discharged from service in April 1978. 

The veteran underwent a VA examination in June 1978 in 
connection with claims for service connection for prostatitis 
and chondromalacia of the left knee.  At that time, he did 
not mention any low back pain.  In August 1978, the RO 
granted service connection for prostatitis and chondromalacia 
of the left knee.
 
In December 1989, the veteran was admitted to St. Vincent's 
Medical Center, under the care of Gaston Acosta-Rua, M.D, for 
complaints of low back and right leg pain.  He indicated that 
he had been having pain in his lower back radiating to the 
right leg since October 1989 when he tripped while walking at 
work.  He said he caught himself against a wall and noticed 
immediate pain, and the pain began radiating to his right leg 
later on.  The veteran gave a past history of having back 
problems during active service, but said that these problems 
had "cleared up until the present time."  The impression 
was herniated disc with right-sided radiculopathy, with 
herniation at L4-5 and L5-S1.  In January 1990, the veteran 
underwent a lumbar laminectomy with microdiscectomy at L4-5 
and L5-S1 on the right.  

Records of treatment from Warfield Chiropractic Center from 
1990 to 1993 have been obtained.  Those records also include 
treatment by various other providers.  According to the 
records, in October 1989, the veteran injured his back at 
work while installing fiber glass when he fell from stilts 
that he had been using.  

A June 1990 letter from Dr. Acosta-Rua notes the veteran had 
had an accident in October 1989 and had been given treatment 
until April 1990.  

According to a December 1991 private evaluation, the veteran 
reported injuring his back in October 1989 while walking on 
stilts, installing fiberglass, and falling on his back.  
Other treatment records from various sources also note the 
history of the back condition from the October 1989 on-the-
job injury, and the records note this injury was the subject 
of a worker's compensation claim.  An April 1992 letter from 
an attorney indicates that the veteran was seeking worker's 
compensation benefits on the basis of the October 1989 back 
injury.  The veteran was treated for continuing back problems 
at Clark Holder Clinic from November 1993 to January 1994, 
and entries in the treatment records note worker's 
compensation was involved.

The veteran filed his claim for service connection for a low 
back disability in January 1994.  He acknowledged that he 
injured his low back at work in October 1989, and thereafter 
had surgery, but he felt the condition had existed since 
service.  He asserted that his private doctor told him that 
he had suffered spinal disc injury years before surgery. 

In May and June 1994, the veteran was seen by a private 
physician, Dr. Gary R. Gropper for recurrent disc herniation 
at the L4-5 and L5-S1 levels.  On physical examination in 
early May 1994, Dr. Gropper noted that the veteran had been 
suffering from chronic low back pain since lumbar surgery in 
1990.  Since then he had been experiencing low back pain with 
radiation into the right buttock around to his right knee; he 
had been taking pain medication.  The impression was post-
laminectomy syndrome with chronic low back and bilateral 
lower extremity pain, and an MRI scan was recommended to 
ensure that he did not have a recurrent disc herniation or 
other abnormality.  Following the MRI scan, Dr. Gropper 
indicated in a late May 1994 office note that the veteran had 
a recurrent disc herniation at the L4-5 level as well as at 
the L5-S1 level.  Continuing treatment for low back problems 
is shown in later medical records.

The veteran underwent a VA examination in October 1994.  He 
related a medical history that he started having severe 
lumbar spine problems with pain in 1978 and that he underwent 
a lumbar laminectomy in 1990 without improvement.  The 
current diagnosis was chronic low back pain, status following 
laminectomy.  X-rays showed a small laminectomy defect of L5 
on the right with minimal narrowing of the L4-L5 interspace, 
but no malalignment.  

According to November 1994 treatment records from the 
Southern Center for Orthopedics, the veteran injured his low 
back that morning while working.  He reported had back 
surgery involving the L4-L5 disc in 1990, but that he had not 
had any further significant problems since then.

Subsequent records show ongoing treatement for the low back 
problem.  The veteran underwent another laminectomy of L4-5 
in April 1996..  

In July and August 1996, the veteran sought treatment for 
increased pain in his low back and right leg after having 
suffered a fall several weeks earlier.  

In an October 1997 private treatment record from the Southern 
Center for Orthopedics, the doctor remarked that the veteran 
was asking for a disability letter and reported that he had a 
longstanding disability from an Army injury many years ago.  
However, the doctor noted that he had not reviewed the chart 
and that he would have to go back and do so.

At a December 1998 VA examination, the doctor said he 
reviewed the claims file, yet the examination report makes no 
mention of the 1989 post-service injury of the back.  The VA 
doctor noted the in-service entries of a low back condition 
and the absence of any evidence of specific pathology based 
on X-rays of the back in August 1977.  He commented that the 
veteran had continued having back problems after service, and 
he opined that "there is indication that this man had a low 
back condition as far back as 1977 while he was stationed at 
Fort Riley, Kansas.  This was a persistent complaint and it 
is justifiable to consider the back condition has progressed 
to the state of invalidism."  The diagnosis was 
postoperative status lumbar diskectomies at the L4-5 level.  
The doctor ordered an MRI, which was performed in December 
1998, and this showed a large L4-5 disc extrusion to the 
right with possible large disc fragment extending inferiorly 
centrally, but no significant post-surgical scarring; there 
also was a bulging L5-S1 disc without spinal stenosis.  

II.  Legal analysis

The veteran claims service connection for a low back 
disability.  Through discussions in correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence needed to substantiate his claim.  
Pertinent medical records have been obtained to the extent 
possible, and VA examinations have been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The veteran served on active duty from November 1976 to April 
1978.  His service medical records reflect that he complained 
of low back symptoms on several occasions, and generally 
these were associated with genitourinary problems, although 
there were some assessments of lumbosacral strain or muscle 
strain.  However, at medical and physical evaluation board 
examinations in late 1977 and early 1978, there were no 
findings of a low back disorder (he was medically discharged 
from service for other conditions).  Viewed as a whole, the 
service medical records do not show a chronic low back 
disability during the time of active duty, and thus there 
must be a continuity of symptomatology after service.  
38 C.F.R. § 3.303(b).

There are no medical records of a low back disability until 
many years after service.  In October 1989, the veteran had 
an on-the-job injury in which he apparently herniated two 
discs in his lumbosacral spine, and when being treated for 
this in December 1989 he reported that his low back problems 
experienced during active service had "cleared up" until 
the October 1989 work-related accident.  Thus, by the 
veteran's own account, his low back symptoms had resolved 
until the October 1989 incident.  In January 1990, he 
underwent surgery for the herniated discs in his low back at 
the L4-L5 and L5-S1 levels.  Medical records since then show 
continuing low back problems, including another industrial 
back injury in November 1994, and more surgery in April 1996 
for a recurrent herniated disc at L4-L5.  The low back job 
injuries many years after service have been the subject of 
worker's compensation.

The veteran maintains that despite the history of low back 
injuries years after service, his condition originated in 
service.  However, as a layman, he has no competence to give 
a medical opinion on diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The last VA examiner 
seemed to opine that the low back condition dated from 
service, yet the examination report from this doctor fails to 
acknowledge the post-service history of industrial injuries.  
The medical opinion is based on an inaccurate factual 
predicate of continuous low back symptoms since service, and 
thus the opinion lacks probative value.  See, e.g., Reonal v. 
Brown, 5 Vet.App. 458 (1993).

The Board finds more probative the contemporaneously recorded 
medical records which demonstrate that the low back problems 
in service were acute and transitory and resolved without 
residual disability, and that the current low back disorder 
(herniated discs which have required surgery) began many 
years after service due to industrial injuries.  Continuity 
of low back symptomatology since service is not shown, nor is 
the current low back condition otherwise linked to service.  
The Board concludes that the veteran's low back disability 
was not incurred in or aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for a low back disability, and thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

